DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021. Applicant’s election without traverse of claims 1-11 and 16-17 in the reply filed on 02/08/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over EBERLE et al. (US 2014/0300035) in view of LISCH et al. (WO 2014/209365; citations drawn to the translated version provided herewith).
As to claim 1: EBERLE discloses a method for producing a container filled with a liquid from a preform having an inner volume, the method using an injection device comprising an outlet and connected to a source of the liquid ([0016]; [0080]); where the mold in which the preform is placed forms a mold cavity having the shape of the container (i.e., container having a container volume) to be produced ([0024]; [0080]; [0096]). EBERLE also discloses the injection of the liquid being injected at a pressure to cause a deformation of the preform towards the wall of the mold cavity, the pressure being applied to the liquid by injection means adapted for transferring the liquid (i.e., liquid injection circuit) from the liquid source (i.e., pressurized liquid source) to the inlet of the injection device ([0024]). Consequently, EBERLE reads on the claimed method for simultaneously forming and filling a container 
Additionally, EBERLE discloses a liquid injection in the preform occurring such that a primary deformation step (i.e., first injection step) is carried out, where said liquid being injected is done so at a first pressure (i.e., injecting pressurized liquid into the preform at an injection speed) to cause a deformation of the preform towards the wall of the mold cavity until the deformed preform has acquired an intermediary shape (i.e., first expansion step causing an expansion of the preform into  a first intermediate container) ([0024]); where the intermediary shape is not quite the shape of the container to be produced as the liquid has filled the deformed preform up to a predetermined limit (i.e., a first predetermined volume corresponding to a fraction of the container volume) ([0106]). Thus, EBERLE reads on the claimed method comprising a first injection step injecting a first predetermined volume of the pressurized liquid into the preform at an injection speed, the first predetermined volume corresponding to a fraction of the container volume, the first injection step causing an expansion of the preform into a first intermediate container. 
Moreover, EBERLE discloses the claimed second injection step starting once the first predetermined volume of liquid has been injected ([0110]), the second injection step including injecting the pressurized liquid into the first intermediate container until a predetermined switch pressure in the liquid injection circuit is reached ([0110]; [0111]), the second injection step causing an expansion of the first intermediate container into a second intermediate container ([0110]). Furthermore, EBERLE discloses the claimed third injection step starting once the predetermined switch pressure is reached, the third injection step including decelerating the liquid injection speed from the second injection step until liquid injection is stopped and the second intermediate container has expanded into the shape of the container ([0114]; [0115]; [0116]).

LISCH also teaches in the first stage, pressurized flow 66 of the molding medium being provided to be ejected out of the exit orifice 60 ([0066]); the ejection of the molding medium from the exit orifice 60 is performed so as to define stream of liquid, a liquid vector within the preform 24 ([0067]). The liquid vector 68 taught by LISCH has a directed intensity and magnitude such that it is specifically directed to impinge upon the closed end 28 of the preform 24 with a high velocity and force that is sufficient to initiate stretching of the preform 24; where the specific velocity and force necessary to achieve the initiation of stretching will depend on various design criteria, including the design of the preform 24 and other factors ([0067]). During the first stage of operation of the nozzle 12, LISCH teaches the preform 24 being partially stretched, where the extent of stretching performed during this first stage is also dependent upon the specific design of the preform 24, the container 25 and other processing factors ([0068]). 
LISCH further teaches the second stage of operation of the nozzle 12, the molding medium is directed out of the nozzle outlet 42 and into the preform 24; where with the opening of the nozzle 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the velocity of the second flow rate being less than the velocity of the first flow rate in a two stage injection method taught by LISCH into EBERLE. Doing so is combining prior art elements according to known methods for the predictable result of injecting pressurized fluid into a preform to form a container, with the added benefit of the liquid vector (i.e., the velocity of the second flow rate is less than the velocity of the first flow rate) providing the necessary force to initiate partial axial stretching without introducing a potential source of product contamination ([0053]; [0054]; [0067]), as recognized by LISCH.  
As to claim 2: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed the second injection step comprises a survey period during which the liquid injection speed is a constant liquid injection speed and pressure inside the injection circuit is measured and compared to the predetermined switch pressure (see EBERLE [0100]; [0112]; [0113]; FIG. 16), and wherein the method further comprises injecting the pressurized liquid from a starting time and during the first and second injection steps according to a main predetermined curve of injection speed or injected volume over time (see EBERLE [0100]; FIG. 16), and such that the liquid injection speed during the 2 38022725.1third injection step follows a final predetermined curve of injection speed or injected volume over time (see EBERLE [0100]; FIG. 16), for similar motivation discussed in the rejection of claim 1.
As to claim 3: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed during the second injection step the liquid injection speed is reduced until the liquid injection speed reaches the constant liquid injection speed (see LISCH [0070] as applied in the rejection of claim 1 above), the second injecting step occurring until a second predetermined volume of liquid is injected (see EBERLE [0106]), the second predetermined volume being a volume between the predetermined volume and the container volume (see EBERLE [0106]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 4: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed a maintaining period at an end portion of the third injection step, applying pressure in the liquid injection circuit during the maintaining period at a setpoint pressure, the predetermined switch pressure corresponding to a fraction of the setpoint pressure (see EBERLE [0114]; [0115]; [0116]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 5: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed the predetermined switch pressure is between 50% and 75% of the setpoint pressure (see EBERLE [0110]; [0114]), for similar motivation discussed in the rejection of claim 1 above
As to claim 6: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed the pressurized liquid source comprises a pressurizing device having a movable piston, the first, second and third injection steps being controlled by movement of the piston and the liquid injection speed being controlled by controlling movement speed of the piston (see EBERLE [0024]; [0112]; [0113]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 7: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed the first predetermined volume is detected by monitoring the position of the piston (see EBERLE [0024]; [0112]; [0113]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 8: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed the first predetermined volume is between 50% and 85% of the container volume (see EBERLE [0105]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 9: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed first injection step includes an initial injection phase during which the pressurized liquid is injected at an increasing injection speed, and includes a constant injection phase during which the 3 38022725.1pressurized liquid is injected at a constant injection cruise speed, until the first predetermined volume is reached (see LISCH [0067]; [0068]; [0069]; [0070] as applied in the rejection of claim 1), for similar motivation discussed in the rejection of claim 1 above.
As to claim 10: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed increasing injection speed during the initial injection phase is equal to a highest liquid acceleration during the method (see LISCH [0067]; [0068]; [0069]; [0070] as applied in the rejection of claim 1), for similar motivation discussed in the rejection of claim 1 above.
As to claim 11: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed pressure in the liquid injection circuit is monitored by a pressure sensor placed in the liquid injection circuit (see EBERLE [0112]), for similar motivation discussed in the rejection of claim 1 above.
As to claims 16-17: EBERLE and LISCH remain as applied above. EBERLE, modified by LISCH, further teach the claimed first predetermined volume is substantially 75% of the container volume (see EBERLE [0105] and LISCH [0067]; [0068]), for similar motivation discussed in the rejection of claim 1 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743